Case 3:15-cv-00785-JBA Document 283 Filed 12/02/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

 

FIH, LLC,
Civil No. 3:15-cv-00785 (JBA)
Plaintiff,
-against-
FOUNDATION CAPITAL PARTNERS LLC,
F/K/A FOUNDATION MANAGING MEMBER :
LLC; DEAN BARR; JOSEPH MEEHAN; : December 2, 2019
THOMAS WARD; and JOSEPH ELMLINGER,
Defendants.

DEFENDANT DEAN BARR AND JOESEPH MEEHAN’S OPPOSITION TO
PLAINTIFF’S MOTION TO PRECLUDE TRIAL TESTIMONY OF FRANCOIS
GARCIN DUE TO MR. GARCIN FAILING TO APPEAR FOR DEPOSITION,
AND FOR AN AWARD OF COSTS AND REASONABLE ATTORNEYS’ FEES

Defendants Dean Barr and Joseph Meehan submit this opposition to Plaintiffs Motion to
Preclude Trial Testimony of Francois Garcin due to Mr. Garcin Failing to Appear for Deposition,
and for an Award of Costs and Reasonable Attorneys’ Fees.

Defendants appreciate and share Plaintiff's frustration with Mr. Garcin. As Plaintiff's
motion papers make clear, Defendants’ counsel attempted to facilitate the scheduling of Mr.
Garcin’s deposition. Counsel made himself available the day before Thanksgiving, when that
was one of only two dates offered by Plaintiff for the deposition. When Mr. Garcin failed to
appear at the designated time, counsel tried to contact him and urged him to appear and then to
complete the deposition. However, Mr. Garcin is not under Defendants’ control and Defendants’
counsel does not represent Mr. Garcin. Defendants are not responsible for Mr. Garcin’s

“shenanigans,” and therefore no award of costs or attorneys’ fees should be entered against

Defendants.
Case 3:15-cv-00785-JBA Document 283 Filed 12/02/19 Page 2 of 2

Plaintiff?s motion papers also reference a disagreement between counsel as to the scope
of the Court’s order on Plaintiff's Motion to Compel, which was given orally at the pretrial
conference on November 25, 2019. (See Pl. Motion at 3 and n. 1.) This disagreement was
addressed in emails to the Court on Wednesday, November 27 (the date of Mr. Garcin’s
deposition). On November 26, the day after the Court issued its order from the bench, Defendant
Meehan collected and produced JP Morgan bank statements and about 100 pages of
communications between Mr. Meehan and Mr. Garcin and communications with prior counsel
about this case.

Plaintiff contends that the Court also ordered production of documents related to the
current business relationship between Mr. Garcin and Mr. Meehan. Defendants’ counsel believes
the Court denied the motion as to that category of documents on the ground that those documents
are not related to this dispute. The Court’s written order will resolve this dispute. In any event,
Defendants oppose any request for any adverse inference, as Mr. Meehan’s immediate

production of documents demonstrates his good faith efforts to comply with the Court’s order

  
 
 

and provide Plaintiff with appropriate discovery.

Dated: Stamford, CT
December 2, 2019

  

Attorneys for Defendants Dean Barr
and Joseph Meeh

ee a

Joseph M. Pastore III (ct11431)
Pastore & Dailey LLC

4 High Ridge Park, Third Floor
Stamford, CT 06905

Tel: 203-658-8454

Fax: 203-348-0852
